DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 3, 8, 9, 19, and 20 were amended. Claims 1-5 and 8-22 are pending.
Claims 19-22 are rejected under 35 USC 112(b). 
Applicant’s amendment overcomes the previous grounds of rejection under 35 USC 103; however, upon further consideration, new grounds of rejection under 35 USC 103 are presented herein.

Response to Arguments
Applicant’s arguments filed 01/22/2021 have been fully considered, but are moot in view of the new grounds of rejection necessitated by amendment. In particular, newly cited references Choi and Perry are relied upon to teach the subject matter incorporated in the most recent amendment.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/22/2021 has been entered.
 
Claim Interpretation
	Claims 1, 19, and 20 recite the limitations “spinning up” and “serverless architecture”. These terms do not appear to be defined by the specification and are being given their plain meaning as would be understood by a person of ordinary skill in the art. See MPEP 2111.01.

	“Serverless architecture” is being interpreted as encompassing, but not being limited to, an “application design[] that incorporate[s] third party services and/or that include custom code run in managed, ephemeral containers” (Roberts, Mike. “Serverless Architectures”. See PTO-892 dated 08/01/2019.). In particular, running applications on the cloud is being interpreted as an example of a serverless architecture.

Claim Objections
Claims 21-22 are objected to because of the following informalities: 
There are two claims numbered 21. The second is being treated as claim 22 for the purposes of examination.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 19 recites the limitation “sensitive data elements”. The term “sensitive” is a subjective term which renders the scope of the claim indefinite. While the specification provides examples of specific types of data which may be considered sensitive, the specification does not provide a definition of 

	Claims 20 recites the limitation “sensitive data”. The term “sensitive” is a subjective term as discussed above regarding claim 19. For the purposes of examination, this limitation is being interpreted as “
	Dependent claims 21-22 are rejected with the same rationale. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 


Claims 1-5, 8-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over “Gibiansky” (US 2016/0110657 A1) in view of “Koch” (US 2018/0240041 A1), further in view of “Chen” (US 2019/0362222 A1), further in view of “Cao” (Putting Feedback into Incremental Schema Matching), and further in view of “Choi” (Generating Multi-label Discrete Patient Records using Generative Adversarial Networks).

	Regarding claim 1, Gibiansky teaches 
	A scalable system for completing a model task using a serverless architecture, the system comprising: (Abstract describes a system and method for performing machine learning. [0058] describes the system being operable on the cloud (i.e., a scalable, serverless architecture))
	a model optimizer, wherein the model optimizer comprises: one or more memory units for storing instructions; and one or more processors configured to execute the stored instructions to perform operations comprising: ([0010] describes an implementation as a system (understood to be a model optimizer) comprising memory storing instructions and processors.)
	receiving a request to complete a model task,…; (Fig. 4, step 402 shows a step of receiving data. Fig. 5 provides an example of the GUI used by the users1 to input this data to the system. This example is described at [0104-0105]. In particular, the end of [0105] provides an example of a request input by a user.) 
	retrieving a first model from a model storage …, ([0076] describes updating a partially or previously trained model. The “parameters” of Gibiansky are described at [0073-0078,0114] and include at least model type, “architectural hyperparameters” (e.g. [0075]: type of kernel and margin width; [0076]: number of trees), “training hyperparameters” (e.g., [0075]: whether or not to perform bagging), and values of model parameters (e.g. alpha coefficients in an SVM setting, see [0047]). As described at [0047], a model is identified with the parameter values which define it. [0078] describes retrieving this data from storage. [0076] includes an example in which a model was trained on older data and is to be updated with 
	retrieving a hyperparameter based on the first model and the model task; ([0076] describes updating a partially or previously trained model. The “parameters” of Gibiansky are described at [0073-0078,0114] and include at least model type, “architectural hyperparameters” (e.g. [0075]: type of kernel and margin width; [0076]: number of trees), “training hyperparameters” (e.g., [0075]: whether or not to perform bagging), and values of model parameters (e.g. alpha coefficients in an SVM setting, see [0047]). As described at [0047], a model is identified with the parameter values which define it. [0078] describes retrieving this data from storage. Because the abstract “model” is identified with the parameters which define it, the retrieval of these parameters is understood to be based on the model. [0076] includes an example in which a model was trained on older data and is to be updated with newer data. This is understood to be an example in which the model is retrieved based on the task which the model performs (i.e. classifying emails). See also Fig. 3, step 302 and [0098].)
	… a first development instance of the serverless architecture, the first development instance being configured to train the first model based on the retrieved hyperparameter and the model task; ([0058] provides an example in which the servers are implemented in the cloud (i.e., a serverless architecture) as virtual machines. [0091] describes running optimization servers 102 in parallel to handle different models. Each of the optimization servers 102 is understood to be a development instance. [0093] indicates that this includes training the model based on retrieved data discussed earlier. See also Fig. 3, step 304 and [0098], where utilizing the parameters is understood to include training/updating the model.)
	creating, by the first development instance, a model instance of the first model; ([0093] indicates that the machine learning method is implemented and that a model is trained. [0092] describes generating new parameter configurations. Since a model is specified by its parameters, it is understood that implanting a machine learning method according to a set of parameters is creating a model instance. As described at [0092], this is performed by the optimization server 102. See also Fig. 3, step 304 and [0098], where utilizing the parameters is understood to include training/updating the model.) 
	receiving training data … ([0046] describes receiving training data.)
	training the model instance by the development instance using the training data to obtain a trained model the training comprising a hyperparameter search based on the retrieved hyperparameter; ([0092] describes “perform[ing[ one or more iterations of forming a new parameter distribution, generating new parameters based on the new distribution and determining whether a stop condition is met”. Iteratively trying new parameters is understood to be a search (see [0042], Gibiansky doesn’t use a grid search, but is still performing a search: “The … method described herein is further able to intelligently and automatically detect effective search directions…”). Since the parameter distribution is based on a retrieved parameter, the search is understood to be based on the retrieved parameter. See also Fig. 3, step 304 and [0098], where utilizing the parameters is understood to include training/updating the model. [0093] describes actually training the machine learning model.)-2-Application No.: 16/1 72,223Attorney Docket No.: 05793.3757-00000
	terminating, by the first development instance, the training upon satisfaction of a training criterion; (Fig. 3, step 310 and [0099]: the method of Fig. 3 (for training/fine tuning the model) is terminated when a stop condition is met. [0086-0087] describes various stop conditions which may be used. The termination taught by Gibiansky appears to be closer to the termination condition below; however, the broadest reasonable interpretation of the claim does not appear to preclude the termination conditions coinciding since training necessarily stops when the method of Fig. 3 stops.)
	generating, by the first development instance, a first performance metric of the trained model; ([0086-0087] describe one of the stopping criteria being based on a measure of fitness. [0091] describes the distributed scenario in which each optimization server manages data related to the model which it is optimizing. [0096] indicates that the coordination of the various optimization servers may be achieved by the data management unit 260.)
	receiving, from the first development instance, the trained model and the first performance metric; ([0086-0087] describe one of the stopping criteria being based on a measure of fitness. [0091] describes the distributed scenario in which each optimization server manages data related to the model which it is optimizing. [0096] indicates that the coordination of the various optimization servers may be achieved by the data management unit 260. It is understood that for the data management unit 260 to manage this data, it must be received from the optimization servers.)
	receiving, from a second development instance, a second performance metric associated with a second model; ([0086-0087] describe one of the stopping criteria being based on a measure of fitness. [0091] describes the distributed scenario in which each optimization server manages data related to the model which it is optimizing. [0096] indicates that the coordination of the various optimization servers may be achieved by the data management unit 260. It is understood that for the data management unit 260 to manage this data, it must be received from the optimization servers. Since there are a plurality of optimization servers working on different models in the example of [0091], each of these servers will generate data to send to the data management unit.)
	 determining that a termination condition is satisfied based on at least one of the first performance metric or the second performance metric; and ([0088] describes comparing the performance criteria of various models to stop poorly performing models. This is shown in Figure 3, step 310. The determination step 310 forms a loop with steps 306 and 308. The last time through this loop is understood to be the time which corresponds to this step.)
	Gibiansky does not appear to explicitly teach, but Koch—directed to analogous art—teaches
	… spinning up a first development instance (Abstract describes sessions for training and updating models in parallel. [0067] indicates that the operations may be performed [0158-0159] describes creating (i.e. spinning up) a session (i.e. a development instance) and assigning threads (understood to comprise compute resources including memory and processor time). In the combination with Gibiansky, the development instances may be virtual machines. The creation of a virtual machine is understood to be “spinning up” that machine.)
	…terminating, by the first development instance, the model training upon satisfaction of a training criterion; (Table 1 on page 11 shows various termination conditions for a round of training a model. In particular, maxDepth and maxIter correspond to conditions on when training of a model is stopped (i.e. after a model has reached a certain depth or a certain number of training iterations have been performed.)
	… terminating the first development instance based on a determination that the termination condition is satisfied.  (Fig. 6A-6C show a method for creating sessions. Each session trains a model which includes a parameter search. Step 674 is a cleanup step at the end. As described at 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the teaching of Gibiansky to stop model training based on a criterion as taught by Koch because the method of Gibiansky requires training of models and evaluation of the models, which means that training must be stopped at least temporarily. The specific training criteria taught by Koch would allow the user to have control over the computing resources used in the training process. Furthermore, it would have been obvious to terminate the instances after they finished performing the training task assigned to them to save compute resources. Furthermore, it would have been obvious to spin up the resources as they were needed, also to save compute resources.
	Gibiansky does not appear to explicitly teach, but Chen—directed to analogous art—teaches
	receiving a request to complete a model task, the request comprising a received data schema of a dataset, the received data schema comprising data structure descriptors; (Step 802 shows receiving interaction data. The receipt of interaction data is understood to be a request. This is clear from considering the high level description at [0018-0020]. Any information used by the machine learning server for identifying machine learning data is understood to be part of a logical index used by that component. In particular, [0041] indicates that historical interaction data 312 (part of machine learning server 320) stores schema data. Steps 804-808, see [0070-0072] show identifying a matching schema in the historical interaction data. In particular, step 808 and [0072] indicate that the dataset matching engine 308 can determine an optimal match based on the similarity measures. A similarity measure is understood to be a distance metric. [0042] indicates that the model usage includes a description of task performed by the model, so this information is understood to be part of the index as described above. The column headers, column descriptions, and the like described at [0041] are understood to be data structure descriptors.)
	retrieving a first model from a model storage by selecting the first model in an index of stored models, the index comprising a stored data schema, the stored data schema comprising data structure descriptors and being associated with the first model, the retrieving being based on the model task and a similarity metric… between the data structure descriptors of the received data schema and the data structure descriptors of the stored data schema; (Fig. 8 shows a method for accessing (i.e., retrieving) a machine learning model usage based at least in part on schema data. This is described at [0069-0074]. In particular, step 812 shows a step of accessing a machine learning model usage from element 316 (and more generally from the Machine learning server 320). [0042] indicates that the model usage includes the model and associated hyperparameters and task. The machine learning server is further described at [0039-0042]. ([0042] indicates that the model usage includes a description of task performed by the model, so this information is understood to be part of the index as described above.) The column headers, column descriptions, and the like described at [0041] are understood to be data structure descriptors.)
	The combination of Gibiansky, Koch, and Chen are analogous art because all are directed to methods for machine learning. It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Gibiansky and Koch to use the model storage method/system as taught by Chen because this allows for the time-intensive task of selecting a machine learning model by a person to be automated as described at [0002] and [0004] of Chen.
	The combination of Gibiansky, Koch and Chen does not appear to explicitly teach, but Cao—directed to analogous art—teaches
	a similarity metric indicating a number of mismatches between the data structure descriptors (Abstract and introduction describe performing schema matching between two schemas. Section III (starting page 333) describes measures of similarity and dissimilarity. In particular, equation (2) on page 334 shows a dissimilarity measurement. The function map(s,t) corresponds to a number of matching schema elements as described at the end of page 333 and |G(s) U G(t)| corresponds to the total number of schema elements as described at the end of page 333 and the top of page 334. Consequently, the dissimilarity measure shown in figure 2 corresponds to a proportion of mismatching 
	Cao is analogous art because it is directed to techniques for performing schema matching. It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Gibiansky, Koch and Chen to use the particular similarity/dissimilarity measure taught by Cao because this allows for an easy to understand measure of how similar or dissimilar two schemas are as described by Cao in the last paragraph of page 332, going on to page 333.
	The combination of Gibiansky, Koch, Chen, and Cao does not appear to explicitly teach, but Choi—directed to analogous art--teaches
	…training data comprising synthetic data generated based on actual data, a similarity between the synthetic data and the actual data being less than a similarity threshold; (Abstract describes using a Generative Adversarial Network (GAN) to generate synthetic data which may be used to perform predictive modeling tasks. Section 3 provides an overview of the method. Section 3.6., Presence disclosure, indicates that the synthetic data may be useful in preventing an attacker from determining that machine learning model was trained using a particular piece of data. Section 3.2. provides an overview of the GAN framework. In particular, the GAN is trained using actual data to generate synthetic data. That is, the synthetic data is generated based on the actual data. Appendix F discusses whether or not the data sets are dissimilar enough to fool an attacker. In particular, Figure 11 (and surrounding discussion) indicates that the attacker’s sensitivity is below 0.2 (with a Hamming distance of 0) and the precision is below 0.8 (with a Hamming distance of 0). Either of these indicates that a similarity between the synthetic data and actual data is less than a threshold (i.e., 0.2 or 0.8). Examiner notes that the claim requires that there be some similarity threshold for which the similarity between the synthetic data and actual data is less than that threshold, which is always true when the threshold is not predetermined.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination described above to generate synthetic data based on actual data as taught by Choi because this allows for large quantities of 

	Regarding claim 2, the rejection of claim 1 is incorporated herein. Furthermore, Gibiansky teaches
	the operations further comprising: storing the trained model in the model storage; and ([0050] indicates that the system includes a storage where trained parameters are stored. As described above, the parameters for a model specify the model. The storage is understood to be model storage by virtue of models being stored there.)
	Gibiansky does not appear to explicitly teach 
	updating the index of stored models. 
	However, Chen teaches
	updating the index of stored models. ([0032] indicates that the model and feature extraction rule can be stored in the historical interaction dataset and used to respond to future requests for ML models.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Gibiansky and Koch to update the index of stored models as taught by Chen because this allows the model to be used to respond to future requests as described by Chen at [0032].

	Regarding claim 3, the rejection of claim 1 is incorporated herein. Furthermore, Gibiansky teaches
	the retrieved hyperparameter is a first hyperparameter, (This limitation does not appear to further limit the claim. Examiner notes that the broadest reasonable interpretation of the claim includes the first and second hyperparameters coinciding, although the current rejection does not rely on this interpretation.)
	the trained model is a first trained model, and (This limitation does not appear to further limit the claim. Examiner notes that the broadest reasonable interpretation of the claim includes the first and second models coinciding, although the current rejection does not rely on this interpretation.)
	before determining whether the termination condition is satisfied, the operations further comprise:  -3-Application No.: 16/1 72,223(Figure 4, steps 306-310 form a loop in which parameters are selected, tested and refined. The loop occurs when the stop condition is not met.)
	Attorney Docket No.: 05793.3757-00000 retrieving a second hyperparameter based on the first performance metric; (Fig. 3, step 308 generates new parameter samples based on the new parameter distribution. See also [0078] for the generated samples being sent to the optimization unit. [0080-0082] indicates that a fitness score (i.e. performance metric) is used to generate the new parameter distribution. That means that the newly generated parameter is based on the fitness score.)
	providing, to the first development instance, a command to generate a second trained model by training the first trained model based on the second hyperparameter; ([0082] indicates that the new parameter is used to implement the model and that the first machine learning candidate may be sued to tune (i.e. train) the second candidate. Since the development instance performs this step and the development instance is computer-implemented, it is understood that a command for performing this step was provided to it.)
	receiving, from the first development instance, the second trained model and a model output associated with the second trained model; and updating the first performance metric based on the model output. ([0086] indicates that the process of generating models, evaluating them, updating the parameter distribution, and generating new parameter samples is iterated. [0086-0087] describe one of the stopping criteria being based on a measure of fitness (i.e. performance metric). [0091] describes the distributed scenario in which each optimization server manages data related to the model which it is optimizing. [0096] indicates that the coordination of the various optimization servers may be achieved by the data management unit 260. It is understood that for the data management unit 260 to manage this data, it must be received from the optimization servers. The use of the new performance metric is understood to be an update to the performance metric.)
	 
	Regarding claim 4, the rejection of claim 3 is incorporated herein. Furthermore, Gibiansky teaches
	wherein the first hyperparameter is an architectural hyperparameter and the second hyperparameter is a training hyperparameter. (The “parameters” of Gibiansky are described at [0073-0078,0114] and include at least model type, “architectural hyperparameters” (e.g. [0075]: type of kernel and margin width; [0076]: number of trees), “training hyperparameters” (e.g., [0075]: whether or not to perform bagging), and values of model parameters (e.g. alpha coefficients in an SVM setting, see [0047]). [0042] indicates that multiple parameters may be searched simultaneously. Since the models of Gibiansky include both architectural and training parameters, it is understood that both architectural and training parameters may be included at each iteration through the loop described above.)

	Regarding claim  5, the rejection of claim 3 is incorporated herein. Furthermore, Gibiansky teaches
	wherein retrieving the second hyperparameter is further based on a search strategy.  ([0082] indicates that new parameters are randomly generated and that the parameters determined to have the greatest potential to increase the measure of fitness are used. This is understood to constitute a search strategy.)

	Regarding claim 8, the rejection of claim 1 is incorporated herein. Furthermore, Gibiansky teaches
	wherein, before determining whether the termination condition is satisfied, the operations further comprise: receiving a request to complete a new model task; (Fig. 4, step 402 shows a step of receiving data. Fig. 5 provides an example of the GUI used by the users to input this data to the system. This example is described at [0104-0105]. In particular, the end of [0105] provides an example of a request input by a user. [0108] describes further details of commands which may be provided by experienced users. In particular, the user may identify details of the stop criterion including an iteration number. A specification of an iteration number greater than one is understood to be an indication that the model trained during a first pass should then be updated with new parameters. The training of a model in -4-Application No.: 16/1 72,223Attorney Docket No.: 05793.3757-00000
	retrieving a new hyperparameter based on the trained model and the new model task; ([0076] describes updating a partially or previously trained model. The “parameters” of Gibiansky are described at [0073-0078,0114] and include at least model type, “architectural hyperparameters” (e.g. [0075]: type of kernel and margin width; [0076]: number of trees), “training hyperparameters” (e.g., [0075]: whether or not to perform bagging), and values of model parameters (e.g. alpha coefficients in an SVM setting, see [0047]). As described at [0047], a model is identified with the parameter values which define it. [0078] describes retrieving this data from storage. Because the abstract “model” is identified with the parameters which define it, the retrieval of these parameters is understood to be based on the model. It is understood that this step corresponds to a second (or subsequent) pass through the loop of Figure 3, steps 306-310.)
	provisioning new computing resources to the development instance, the development instance configured to train the trained model based on the new hyperparameter and the new model task; and (Each of the optimization servers 102 is understood to be a development instance. [0093] indicates that this includes training the model based on retrieved data discussed earlier. See also Fig. 3, step 304 and [0098], where utilizing the parameters is understood to include training/updating the model. [0089] indicates that the resources devoted to a particular model instance may vary based on the likelihood that that model is optimal. That is, new computing resources may be provisioned to a development instance which is training a promising model.)
	receiving, from the first development instance, a model output; and ([0091] describes the distributed scenario in which each optimization server manages data related to the model which it is optimizing (i.e., a model output). [0096] indicates that the coordination of the various optimization servers may be achieved by the data management unit 260. It is understood that for the data management unit 260 to manage this data, it must be received from the optimization servers.)
	updating the first performance metric based on the model output.  ([0086-0087] describe one of the stopping criteria being based on a measure of fitness. [0091] describes the distributed scenario in which each optimization server manages data related to the model which it is optimizing. [0096] 

	Regarding claim 9, the rejection of claim 1 is incorporated herein. Furthermore, Gibiansky teaches
	wherein, before determining whether the termination condition is satisfied, the operations further comprise: receiving a request to complete a new model task; (Fig. 4, step 402 shows a step of receiving data. Fig. 5 provides an example of the GUI used by the users to input this data to the system. This example is described at [0104-0105]. In particular, the end of [0105] provides an example of a request input by a user. [0108] describes further details of commands which may be provided by experienced users. In particular, the user may select a number and/or type of machine learning model. The selection of multiple models is understood to correspond to multiple model tasks (i.e. a model task and a new model task). This necessarily occurs before the termination condition is triggered)
	retrieving a new model from the model storage based on the model task… [0076] describes updating a partially or previously trained model. The “parameters” of Gibiansky are described at [0073-0078,0114] and include at least model type, “architectural hyperparameters” (e.g. [0075]: type of kernel and margin width; [0076]: number of trees), “training hyperparameters” (e.g., [0075]: whether or not to perform bagging), and values of model parameters (e.g. alpha coefficients in an SVM setting, see [0047]). As described at [0047], a model is identified with the parameter values which define it. [0078] describes retrieving this data from storage. [0076] includes an example in which a model was trained on older data and is to be updated with newer data. This is understood to be an example in which the model is retrieved based on the task which the model performs (i.e. classifying emails).)
	retrieving a new hyperparameter based on the trained model and the new model task; ([0076] describes updating a partially or previously trained model. The “parameters” of Gibiansky are described at [0073-0078,0114] and include at least model type, “architectural hyperparameters” (e.g. [0075]: type of kernel and margin width; [0076]: number of trees), “training hyperparameters” (e.g., [0075]: whether or not to perform bagging), and values of model parameters (e.g. alpha coefficients in an SVM setting, see [0047]). As described at [0047], a model is identified with the parameter values which define 
	providing, to the first development instance, a command to train the new model based on the new hyperparameter; and ([0093] indicates that the machine learning method is implemented and that a model is trained. [0092] describes generating new parameter configurations. Since a model is specified by its parameters, it is understood that implanting a machine learning method according to a set of parameters is creating a model instance. As described at [0092], this is performed by the optimization server 102. See also Fig. 3, step 304 and [0098], where utilizing the parameters is understood to include training/updating the model. Since, in the embodiment considered in this rejection, this occurs on the cloud, it is understood that a command to perform this must have been transmitted.)
	receiving a third performance metric from the first development instance, ([0086-0087] describe one of the stopping criteria being based on a measure of fitness. [0091] describes the distributed scenario in which each optimization server manages data related to the model which it is optimizing. [0096] indicates that the coordination of the various optimization servers may be achieved by the data management unit 260. It is understood that for the data management unit 260 to manage this data, it must be received from the optimization servers.)
	wherein determining whether the termination condition is satisfied is further based on the third performance metric.  ([0088] describes comparing the performance criteria of various models to stop poorly performing models. This is shown in Figure 3, step 310. The determination step 310 forms a loop with steps 306 and 308. The last time through this loop is understood to be the time which corresponds to this step.)
	Gibiansky does not appear to explicitly teach, but Chen teaches
	retrieving a new model from the model storage based on the model task and the index of stored models; (Fig. 8 shows a method for accessing (i.e., retrieving) a machine learning model usage based at least in part on schema data. This is described at [0069-0074]. In particular, step 812 shows a 
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.
	
	Regarding claim 10, the rejection of claim 1 is incorporated herein. Furthermore, Gibiansky teaches
	where in the model task is at least one of a classification task, a prediction task, or a regression task.  ([0104]: classification and prediction. [0105]: regression)

	Regarding claim 11, the rejection of claim 1 is incorporated herein. Furthermore, Gibiansky teaches
	wherein the model storage comprises a cloud-based database.  ([0086] describes the memory occurring in the cloud (e.g. Amazon S3))

	Regarding claim 12, the rejection of claim 1 is incorporated herein. Furthermore Gibiansky teaches
	wherein the index of stored models is configured to identify a suitable model based on the model task.  ([0076] describes updating a partially or previously trained model. The “parameters” of Gibiansky are described at [0073-0078,0114] and include at least model type, “architectural hyperparameters” (e.g. [0075]: type of kernel and margin width; [0076]: number of trees), “training hyperparameters” (e.g., [0075]: whether or not to perform bagging), and values of model parameters (e.g. alpha coefficients in an SVM setting, see [0047]). As described at [0047], a model is identified with the parameter values which define it. [0078] describes retrieving this data from storage. [0076] includes an 
	Chen also teaches
	wherein the index of stored models is configured to identify a suitable model based on the model task. (Fig. 8 shows a method for accessing (i.e., retrieving) a machine learning model usage based at least in part on schema data. This is described at [0069-0074]. In particular, step 812 shows a step of accessing a machine learning model usage from element 316 (and more generally from the Machine learning server 320). [0042] indicates that the model usage includes the model and associated hyperparameters and task. The machine learning server is further described at [0039-0042]. ([0042] indicates that the model usage includes a description of task performed by the model, so this information is understood to be part of the index as described above.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Regarding claim 13, the rejection of claim 1 is incorporated herein. Furthermore, Gibiansky teaches
	the request comprises a further modeling characteristic, the further modeling characteristic being at least one of a model type, a data schema, a training dataset type, or a training dataset identifier; and ([0108] indicates that model type may be part of the request.)
	retrieving the model from the model storage is further based on the further modeling characteristic.   ([0076] describes updating a partially or previously trained model. The “parameters” of Gibiansky are described at [0073-0078,0114] and include at least model type, “architectural hyperparameters” (e.g. [0075]: type of kernel and margin width; [0076]: number of trees), “training hyperparameters” (e.g., [0075]: whether or not to perform bagging), and values of model parameters (e.g. alpha coefficients in an SVM setting, see [0047]). As described at [0047], a model is identified with the parameter values which define it. [0078] describes retrieving this data from storage. Since the parameters 

	Regarding claim 14, the rejection of claim 1 is incorporated herein. Furthermore, Gibiansky teaches
	wherein the retrieved hyperparameter is at least one of a training hyperparameter or an architectural hyperparameter.  ([0076] describes updating a partially or previously trained model. The “parameters” of Gibiansky are described at [0073-0078,0114] and include at least model type, “architectural hyperparameters” (e.g. [0075]: type of kernel and margin width; [0076]: number of trees), “training hyperparameters” (e.g., [0075]: whether or not to perform bagging), and values of model parameters (e.g. alpha coefficients in an SVM setting, see [0047]). As described at [0047], a model is identified with the parameter values which define it. [0078] describes retrieving this data from storage.)

	Regarding claim 15, the rejection of claim 1 is incorporated herein. Furthermore, Gibiansky teaches
	wherein the performance metric depends on a similarity between data generated by the trained model and training data.  ([0041] describes various fitness measures. In particular, error rate is the rate at which the training data is misclassified (i.e. the similarity between a prediction and the true classification/prediction/forecast).)

	Regarding claim 16, the rejection of claim 1 is incorporated herein. Furthermore, Gibiansky teaches
	wherein the development instance is further configured to retrieve training data from a dataset generator or a training data database. ([0050] indicates that the optimization server 102 (i.e. development instance) may retrieve data from the data store 112. Since the data store 112 may include training data, it is understood to be a training data database.)

	Regarding claim 17, the rejection of claim 1 is incorporated herein. Furthermore, Gibiansky teaches
	wherein the termination condition is based on at least one of a threshold value of the performance metric or an improvement rate of the performance metric.  ([0088] indicates that if a performance gap between models is of a sufficient size, then training of the poorly performing model is stopped. The size which makes a gap sufficient is understood to be a threshold value.) 

	Regarding claim 18, the rejection of claim 1 is incorporated herein. Gibiansky does not appear to explicitly teach 
	spinning up the development instance comprises at least one of allocating memory or allocating processor time.
	However, Koch teaches
-6-Application No.: 16/1 72,223 Attorney Docket No.: 05793.3757-00000	spinning up the development instance comprises at least one of allocating memory or allocating processor time. (Abstract describes sessions for training and updating models in parallel. [0067] indicates that the operations may be performed [0158-0159] describes creating (i.e. spinning up) a session (i.e. a development instance) and assigning threads (understood to comprise compute resources including memory and processor time). In the combination with Gibiansky, the development instances may be virtual machines. The creation of a virtual machine is understood to be “spinning up” that machine.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Regarding claim 19, this claim is substantially similar to claim 1 and is rejected with the same rationale in view of Choi teaching
	training data comprising synthetic data generated based on actual data, the synthetic data being within a similarity threshold and having one or more sensitive data elements of the actual data removed; (Abstract describes using a Generative Adversarial Network (GAN) to generate synthetic 
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Regarding claim 20, this claim is substantially similar to claim 1 and is rejected with the same rationale in view of Choi teaching
	training data comprising synthetic data generated based on actual data, wherein at least one data element comprising sensitive data having a similarity less than a similarity threshold; (Abstract describes using a Generative Adversarial Network (GAN) to generate synthetic data which may be used to perform predictive modeling tasks. Section 3 provides an overview of the method. Section 3.6., Presence disclosure, indicates that the synthetic data may be useful in preventing an attacker from determining that machine learning model was trained using a particular piece of data. Section 3.2. provides an overview of the GAN framework. In particular, the GAN is trained using actual data to generate synthetic data. That is, the synthetic data is generated based on the actual data. Appendix F discusses whether or not the data sets are dissimilar enough to fool an attacker. In particular, Figure 11 
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Regarding claim 22 (second claim 21), the rejection of claim 20 is incorporated herein. Gibiansky, Koch, Chen and Cao does not appear to explicitly teach, but Choi teaches
	wherein the synthetic data comprises synthetic data generated by a generative adversarial network using the actual data. (Abstract describes using a Generative Adversarial Network (GAN) to generate synthetic data which may be used to perform predictive modeling tasks. Section 3 provides an overview of the method. Section 3.6., Presence disclosure, indicates that the synthetic data may be useful in preventing an attacker from determining that machine learning model was trained using a particular piece of data. Section 3.2. provides an overview of the GAN framework. In particular, the GAN is trained using actual data to generate synthetic data. That is, the synthetic data is generated based on the actual data. Appendix F discusses whether or not the data sets are dissimilar enough to fool an attacker. In particular, Figure 11 (and surrounding discussion) indicates that the attacker’s sensitivity is below 0.2 (with a Hamming distance of 0) and the precision is below 0.8 (with a Hamming distance of 0). Either of these indicates that a similarity between the synthetic data and actual data is less than a threshold (i.e., 0.2 or 0.8). Examiner notes that the claim requires that there be some similarity threshold for which the similarity between the synthetic data and actual data is less than that threshold, which is always true when the threshold is not predetermined. As described in the first two paragraphs of the introduction, this is performed to avoid exposing potentially sensitive information.)
. 
	 
	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over “Gibiansky” (US 2016/0110657 A1) in view of “Koch” (US 2018/0240041 A1), further in view of “Chen” (US 2019/0362222 A1), further in view of “Cao” (Putting Feedback into Incremental Schema Matching), and further in view of “Choi” (Generating Multi-label Discrete Patient Records using Generative Adversarial Networks), and further in view of “Perry” (US 2020/0097767 A1).

	Regarding claim 21, the rejection of claim 20 is incorporated herein. Gibiansky, Koch, Chen and Cao does not appear to explicitly teach (in the case that the thresholds are predetermined), but Choi teaches
	the similarity threshold comprises a first similarity threshold; and the similarity between the synthetic data and the actual data is less than the first similarity threshold and (Abstract describes using a Generative Adversarial Network (GAN) to generate synthetic data which may be used to perform predictive modeling tasks. Section 3 provides an overview of the method. Section 3.6., Presence disclosure, indicates that the synthetic data may be useful in preventing an attacker from determining that machine learning model was trained using a particular piece of data. Section 3.2. provides an overview of the GAN framework. In particular, the GAN is trained using actual data to generate synthetic data. That is, the synthetic data is generated based on the actual data. Appendix F discusses whether or not the data sets are dissimilar enough to fool an attacker. In particular, Figure 11 (and surrounding discussion) indicates that the attacker’s sensitivity is below 0.2 (with a Hamming distance of 0) and the precision is below 0.8 (with a Hamming distance of 0). Either of these indicates that 
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.
	The combination of Gibiansky, Koch, Chen, Cao and Choi does not appear to explicitly teach, but Perry teaches
	greater than a second similarity threshold. (Abstract describes generating synthetic data. [0107] describes generating the data so that the data meets one parameter (i.e., threshold) of similarity and another of misidentification (i.e., dissimilarity).  That is, a similarity needs to be between two thresholds. Examiner notes that the claim requires that there be some similarity threshold for which the similarity between the synthetic data and actual data is greater than that threshold, which is always true when the threshold is not predetermined.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination described above to use multiple thresholds for similarity as taught by Perry because this allows the user to fine-tune the range of unrecognizability of the data, preventing too easily identifiable data, but also avoiding data that fails to replicate important characteristics of the original data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432.  The examiner can normally be reached on Monday to Friday 9AM to 4PM MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.V./Examiner, Art Unit 2121                                                                                                                                                                                                        


/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121